Citation Nr: 0928898	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-19 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	L. C. Fichera, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1942 to August 
1943.  He died in June 2006.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  The Veteran died in June 2006 as the result of a 
cerebrovascular accident due to an embolic stroke with 
hypertension noted to be a significant condition contributing 
to death.  

2.  The Veteran's hypertension is shown as likely as not to 
have had its clinical onset during active service in World 
War II.  

3.  The longstanding hypertension is shown to have 
contributed materially in producing the Veteran's demise.  


CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the Appellant, 
the Veteran's disability manifested by hypertension was due 
to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).  

2.  The now service-connected disability manifested by 
hypertension contributed materially and substantially in 
producing the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


Entitlement to service connection for cause of the Veteran's 
death.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  

A service-connected disability is the principal cause of 
death if it singly, or jointly with some other conditions, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b). 

The official death certificate reflects that the Veteran died 
in June 2006.  The immediate cause of death was CVA; due to 
(or as a consequence of) embolic stroke.  Hypertension, 
atrial fibrillation, and intracranial bleed, were listed as 
significant conditions contributing to death but not 
resulting in the underlying cause listed above.    

At the time of his death, the Veteran had not established 
service connection for any condition.  Initially the Board 
notes that the appellant argues that service connection 
should have been established for hypertension  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., cardiovascular disorders) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The service treatment records indicate that the Veteran 
received inpatient treatment for a psychoneurosis, anxiety 
state, from July to August 1943.  During the course of this 
inpatient care, a physical examination was performed, the 
findings of which contained no elevated blood pressure or a 
diagnosis of hypertension. 

The remainder of the service medical records, including an 
August 1943 Certificate of Discharge, reflect that the 
Veteran's psychoneurosis was noted as treated and improved.  

Post service private treatment records and letters, include a 
December 1981 letter from Robert S. April, M.D., who reported 
that he first saw the Veteran in November 1981 with seemingly 
uncontrollable hypertension because, even with medication, 
his blood pressure readings of 200/115 sitting and 190/110 
standing.  

A May 1982 letter from Myles M. Behrens, M.D., indicates that 
the Veteran claimed almost a twenty-year history of 
hypertension (i.e., since 1962).  

A March 1989 letter from Michael F. Michelis, M.D., shows 
that he had treated the Veteran for hypertension for the 
previous eight years (i.e., since 1981). 

The private treatment records from Thomas G. Pickering, M.D., 
dated from April 1992 to September 1993, show that the 
Veteran continued complaints, diagnoses, and/or treatment for 
hypertension.  

An April 1995 letter from Dr. Pickering indicates that the 
Veteran was treated for hypertension from January 1992 to 
September 1993 and the Veteran's blood pressure during that 
time ranged from 145/85 to 186/100.  

An April 1995 letter from Naftoli Neuburger, M.D., shows 
that, while treating the Veteran from July 1986 to December 
1992, his diagnoses included resistant hypertension that did 
not respond to multiple drug therapy.  

An April 1995 letter from William L. Kahan, M.D., indicates 
that the Veteran had been seen at his office since 1962 and 
had been under treatment for chronic hypertension.  

Dr. Michaelis, in a second letter, dated in October 1995, 
reported that he had seen the Veteran from 1981 to 1989 for 
hypertension and at that time the Veteran reported a twenty-
year history of hypertension (i.e., since 1961).  

Dr. Kahan, in July and September 1995 letters, reported that 
the Veteran had been his patient since 1962, had been treated 
for chronic labile hypertension, and "[h]is medical history 
indicate[d] that he ha[d] had th[is] ailment since 1943, 
following his discharge from the army."  

In July 1996, Dr. Kahan reported that, when the Veteran first 
visited him in 1962, he telephoned the Veteran's previous 
physician, Dr. Samuel Federman, and was told by Dr. Federman 
that the Veteran had been treated for severe hypertension and 
anxiety since his discharge from the Army in 1943.  

In a January 2003 letter, Dr. Kahan opined that it was more 
likely than not that the Veteran's hypertension had its 
origins during active service.  He states that the service 
treatment records reflect that the Veteran had markedly 
increased nervous tension and emotional instability and had 
been ordered to make presentations in front of large groups 
of people.  Additional stress was produced by the Veteran's 
commanding officer, who made his service more difficult.  The 
above events and atmosphere was ripe for producing periods of 
elevated blood pressure over a significant period of time, as 
further indicated by the Veteran being treated by Dr. 
Federman within 3 months of discharge.  

Due to the Veteran's medical history the Board requested VA 
examination and opinion.  A VA examination was conducted in 
September 2004.  The VA examiner was unable to provide a 
definite opinion.  

In this case, Dr. Kahan has provided statements that he had 
been informed by the Veteran's treating physician that he had 
been receiving treatment for hypertension since 1943.  

While this cannot be directly verified from the existing 
record, it is still probative information that tends to 
support the actual medical opinion offered by Dr. Kahan.  
Certainly, this lack of documentation could be explained by 
the fact that any blood pressure issues over the years went 
unreported in light of other medical problems.  

Significantly, the Veteran himself testified at a hearing in 
October 1989 and reported receiving treatment for 
hypertension about 2 years after service.  

This credible testimony supports the appellant's assertions 
and provides the basis for the medical opinion by Dr. Kahan 
that takes on great weight in this case since he was one of 
the Veteran's treating physicians.  

More importantly, there are no medical opinion of record that 
would tend to dispute the statements by Dr Kahan that were 
based on his special relationship and knowledge of the 
Veteran.  

The Board, in weighing the evidence, finds it to be in 
relative equipoise in showing that it is as likely as not 
that the Veteran's hypertension had its clinical onset during 
his active service.  The current medical evidence shows that 
the longstanding hypertension played a significant 
contributory role in producing the Veteran's demise.  
Accordingly, in resolving all reasonable doubt in the 
appellant's favor, service connection for cause of death is 
warranted.  


ORDER

Service connection for cause of the Veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


